Order entered November 14, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-01389-CR

                                EX PARTE CARL ALLEN WELCH

                               On Appeal from the 196th District Court
                                       Hunt County, Texas
                                   Trial Court Cause No. 31,927

                                             ORDER
       The Court is in receipt of appellant’s notice of appeal from the trial court’s order denying

relief sought by his pretrial application for writ of habeas corpus. This is an accelerated appeal

and is governed by Texas Rule of Appellate Procedure 31.

       We ORDER the trial court to prepare a certification of appellant’s right to appeal and to

file it with the clerk’s record. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d
803 (Tex. Crim. App. 2013).

       We ORDER the H u n t County District Clerk to file, by December 5, 2019, a

clerk’s record containing copies of the indictment, the pretrial application for writ of habeas

corpus, any response by the State, the trial court’s order disposing of the writ application, any

other documents filed that relate to the writ application, and the trial court’s certification of

appellant’s right to appeal.
       We ORDER the court reporter to file, by December 5, 2019, either the reporter’s record

of the hearing on the writ application or written verification that no hearing was conducted.

        We ORDER appellant to file his brief by December 31, 2019. We ORDER the

State to file its brief by January 24, 2020. After the record and briefs have been filed, the

Court will notify the parties of the submission date and panel.

       We DIRECT the Clerk to send copies of this order to the Honorable J. Andrew Bench,

Presiding Judge, 196th Judicial District Court; Dorita Robins, official court reporter, 196th

Judicial District Court; Susan Spradling, Hunt County District Clerk; and counsel for all parties.



                                                     /s/     LANA MYERS
                                                             JUSTICE